                                1 LECLAIR RYAN, LLP
                                    William D. Janicki (CA SBN 215960)
                                2 W. Christopher Dalton (CA SBN 267697)
                                    400 Capitol Mall, Suite 1500
                                3 Sacramento, CA 95814
                                    T: 916.246.1140
                                4 F: 916.246.1155
                                    William.Janicki@leclairryan.com
                                5 Chris.Dalton@leclairryan.com
                                6 William R. Black (CSBN 134048)
                                    William.Black@mdhelicopters.com
                                7 MD Helicopters, Inc.
                                8 4555 East McDowell Road
                                  Mesa, Arizona 85215
                                9 T: 480-346-6410
                                  F: 480-346-6815
                               10
                               11 Attorneys for Plaintiff MD Helicopters, Inc
                               12
                               13                               UNITED STATES DISTRICT COURT
400 CAPITOL MALL, SUITE 1500

  TELEPHONE: 916-246-1140
  FACSIMILE: 916-246-1155
   SACRAMENTO, CA 95814




                               14                             EASTERN DISTRICT OF CALIFORNIA
     LECLAIRRYAN, LLP




                               15
                               16 MD HELICOPTERS, INC.,                          Case No. 2:16-cv-02249-TLN-AC
                               17                        Plaintiff,              [PROPOSED] ORDER GRANTING
                                                                                 REQUEST TO SEAL DOCUMENTS IN
                               18          vs.                                   SUPPORT OF JOINT STATEMENT
                                                                                 REGARDING DISCOVERY
                               19 AEROMETALS, INC.,                              DISAGREEMENT
                               20                        Defendant.
                               21                                                Date:          May 15, 2019
                                                                                 Time:          10:00 a.m.
                               22                                                Ctrm.:         26, 8th Floor
                                                                                 Judge:         Hon. Allison Claire
                               23
                               24
                               25
                               26          Plaintiff MD Helicopters, Inc.’s Request to Seal Documents in Support of Joint Statement

                               27 Regarding Discovery Dispute (the “Request”) pursuant to Local Rule 141 is hereby GRANTED.
                               28

                                       [PROPOSED] ORDER GRANTING REQUEST TO SEAL DOCUMENTS IN SUPPORT OF JOINT
                                                    STATEMENT REGARDING DISCOVERY DISAGREEMENT
                                1          IT IS HEREBY ORDERED that Plaintiff MD Helicopters, Inc. shall file under seal six

                                2 documents produced by Aerometals in the course of this litigation and designated “Highly

                                3 Confidential – Attorneys’ Eyes Only.” These documents shall remain sealed during the duration

                                4 of this litigation pursuant to the terms of the Protective Order entered in this matter, unless the

                                5 confidentiality designations are withdrawn or ordered removed.            The documents may be

                                6 disclosed to the Court and its personnel per the terms of the Protective Order (Dkt. 33 at 7.3(d)).

                                7          IT IS SO ORDERED.

                                8 DATED: May 9, 2019

                                9

                               10

                               11

                               12
400 CAPITOL MALL, SUITE 1500




                               13
  TELEPHONE: 916-246-1140
  FACSIMILE: 916-246-1155
   SACRAMENTO, CA 95814
     LECLAIRRYAN, LLP




                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
                                                                                    1
                                       [PROPOSED] ORDER GRANTING REQUEST TO SEAL DOCUMENTS IN SUPPORT OF JOINT
                                                    STATEMENT REGARDING DISCOVERY DISAGREEMENT
                                                            LECLAIRRYAN, LLP
                                                       400 CAPITOL MALL, SUITE 1500
                                                          SACRAMENTO, CA 95814
                                                         TELEPHONE: 916-246-1140
                                                         FACSIMILE: 916-246-1155




                                                                                                     9
                                                                                                         8
                                                                                                             7
                                                                                                                 6
                                                                                                                     5
                                                                                                                         4
                                                                                                                             3
                                                                                                                                 2
                                                                                                                                     1




28
     27
          26
               25
                    24
                         23
                              22
                                   21
                                        20
                                             19
                                                  18
                                                       17
                                                              16
                                                                    15
                                                                           14
                                                                                 13
                                                                                      12
                                                                                           11
                                                                                                10
